Citation Nr: 1442741	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of malaria.

2.  Entitlement to service connection for loss of sense of smell.  

3.  Entitlement to service connection for loss of sense of taste.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.
 
2.  The Veteran does not have residuals of malaria, or loss of sense of smell or taste, due to his service.  


CONCLUSION OF LAW

Residuals of malaria, and a loss of sense of smell, and taste, were not caused by active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts the following: during service in Vietnam he had malaria, for which he received shots for three days, with bed rest.  Thereafter, he had a loss of sense of smell, and taste.  He saw service physicians for his loss of sense of smell, but they did not know the cause of it.  He may also have a loss of sense of smell, and taste, as residuals of exposure to Agent Orange.  In the late 1970s, he saw about four doctors for his loss of sense of smell and taste, but no problems were identified.  These records are no longer available.  See Veteran's statement (VA Form 21-4138), received in October 2009; Veteran's appeal (VA Form 9), received in March 2012.  He received surgery on his nose for his lack of ability to smell.  See Veteran's statement (VA Form 9), received in October 2013.  The Veteran's spouse has submitted a statement, received in June 2010, in which she asserts that she met the Veteran about 45 days after he returned from Vietnam.  She states that there are no personal medical records relating to loss of taste, but that he cannot smell or taste, and that as a result he has eaten spoiled food at times.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records include a pre-induction examination report, dated in October 1970, which shows that his nose, sinuses, and mouth and throat, were clinically evaluated as normal.  There are no relevant records of treatment during service.  The Veteran's separation examination report, dated in November 1972, shows that his nose, sinuses, and mouth and throat, were clinically evaluated as normal.  In the "notes" section of the report, the Veteran stated, "I am in pretty good health, just returned from hospital for tonsillitis."  

In an associated "report of medical history," the Veteran indicated that he did not have a history of "ear, nose, or throat trouble", providing factual evidence against his owns claims.  He stated, "I am in good health."  With regard to history of hospitalization, he noted a history of hospitalization for tonsillitis, and he indicated that he did not have any other illness or injury other than those already noted.  He further indicated that he had not been treated within the past five years for "other than minor illnesses." 

The Board notes that service records have been obtained from the Veteran's National Guard unit, dated after separation from service.  None of these are relevant to the claims on appeal.  

As for the post-service medical evidence, it consists of VA reports, dated between 2011 and 2013.  This evidence shows that in 2011, the Veteran was treated for complaints of a loss of sense of smell which he reported had existed since service in Vietnam.  He denied a history of trauma, or surgery.  He reported a 40-year history of nicotine dependence.  The diagnosis was anosmia.  An Agent Orange protocol examination report, dated in June 2011, contains assessments of anosmia, and smoking.  Other VA progress notes show that he was noted to have chronic rhinorrhea.  A June 2011 CT (computerized tomography) scan showed maxillary and sphenoid disease.  In November 2011, he underwent a septoplasty.  The postoperative diagnosis was deviated nasal septum, turbinate hypertrophy.  

He has asserted that he was treated for malaria during service for at least three days, during which he was in bed rest, and that he had a loss of sense of taste and smell afterwards, for which he consulted service medical personnel.  However, the Veteran's service treatment reports do not show any complaints, treatment, or diagnoses involving malaria, or a loss of sense of smell or taste.  Upon separation from service, the Veteran indicated that he was in good health, that he did not have a history of "ear, nose, or throat trouble," and that he did not have any other illness or injury other than those already noted.  He further indicated that he had not been treated within the past five years for "other than minor illnesses."  The best evidence in this case, including some of the Veteran's own prior statements, does not indicate treatment for malaria.

During his VA examination for hearing loss, he asserted that he had participated in combat.  However, in a statement (VA Form 21-4138), received in October 2009, he stated that he was a chauffeur for the first two weeks of his Vietnam service, after which time he was in graves registration for the remainder of his tour.  See also Veteran's statements, received in June 2010; Veteran's claim (VA Form 21-526), received in December 2011 (noting service in graves registration while in Vietnam).  There is nothing in the Veteran's personnel file which indicates that he participated in combat.  See 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99, 65 Fed. Reg. 6256 - 6258 (2000).  The Veteran's personnel records show that his military occupation specialty was chauffeur, and that while he was in Vietnam his principal duty was "sr lt motor transport op" with the 148th S&S (service and supply) Company.  

Although the Veteran's personnel file lists two "campaigns," the nature and extent of the veteran's participation in these operations is not described, and the Board declines to afford these entries the same weight as the commendations or awards evincing combat.  Id.; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that serving in a combat zone is not the same as serving in combat).  

In any event, even if the Board assumes treatment for malaria, the Board further finds that the claims must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not shown to have residuals of malaria, or a loss of sense of smell or taste, during service.  Rather, the Veteran was first diagnosed with anosmia, and noted to complain of an inability to taste, in 2011.  This is about 39 years after separation from active duty service.  There is no competent opinion to show that he has residuals of malaria.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no competent opinion in support of any of the claims.  In this regard, service connection under the theory of continuity of symptomatology simply is not applicable to any of the claims because § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  In this case, none of the claimed disorders are listed at 38 C.F.R. § 3.309(a) (2013), and the U.S. Court of Appeals for the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), and a continuity of symptomatology (38 C.F.R. § 3.303(b)), is not warranted. 

With regard to the possibility of service connection based on exposure to Agent Orange, the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  However, the applicable law does not include malaria, or loss of sense of smell, or taste, as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service connection for any of the claimed disabilities is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  There is no competent opinion in support of any of the claims on the basis of exposure to Agent Orange.  Combee.  The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

The issues on appeal are based on the contentions that residuals of malaria, and a loss of sense of smell, and taste, were caused by exposure to Agent Orange, and/or that a loss of sense of smell and taste were incurred as residuals of malaria.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether or not the Veteran has residuals of malaria, or a loss of sense of smell, or taste, that are related to exposure to Agent Orange, or whether a loss of sense of smell or taste are due to malaria, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed no reviewed.  There is simply nothing in this record that supports the Veteran's claim and significant evidence against these claims, including some of the Veteran's own prior statements.  There is nothing in the post-service treatment records that suggest a current problem (or any problem) associated with the residuals of malaria in Vietnam. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that residuals of malaria, and a loss of sense of smell, and taste, were caused by his service, to include loss of sense of taste and smell as residuals of malaria.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September and November of 2009, June 2010, and July 2012, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA records, and records from his National Guard unit.  The Veteran has been afforded an Agent Orange protocol examination.  Although etiological opinions have not been obtained, there is no evidence of inservice complaints, treatment, or a diagnosis involving any of the claimed disabilities, there is no current evidence of malaria, or residuals thereof, and the earliest medical evidence of a loss of sense of smell or taste comes almost four decades after service.  Therefore, etiological opinions and/or additional examinations need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Based on the foregoing, the Board finds that the veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for residuals of malaria, a loss of sense of smell, and a loss of sense of taste, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


